EGAN, District Judge.
Defendants (husband and wife) move to dismiss plaintiffs’ (husband and wife) diversity tort action for lack of jurisdiction on the ground that there is no possibility that a verdict in excess of $10,000 could be sustained. Defendants aver that plaintiffs’ injuries were minimal and that their medical expenses totaled $37.
On the other hand, plaintiffs allege-that an orthopedic surgeon diagnosed the-wife plaintiff’s injuries as acute lumbo-sacral strain, sciatic syndrome and a possible protruded disc syndrome which may require surgery and a long hospital stay.
We believe it to be well settled that in a diversity case, where the plaintiff alleges the damages to be in excess of the jurisdictional amount, the Court will not dismiss the complaint unless there is a legal certainty that the damages will not reach or approximate this amount. See Norwood Lumber Corp. v. McKean, 3 Cir., 1946, 153 F.2d 753; Sicilia v. Tassell, D.C.E.D.Pa.1958, 163 F.Supp. 371; Hinchliffe v. Carr, D.C.E.D.Pa. 1958, 22 F.R.D. 187.
Defendants’ motion to dismiss will be and hereby is denied.
It is so ordered.